IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NORTH CAROLINA
CHARLOTTE DIVISION

DOCKET NO.: 3:20cr237-KDB

UNITED STATES OF AMERICA )
) CONSENT ORDER AND
v. ) JUDGMENT OF FORFEITURE
) PENDING RULE 32.2(c)(2)
RUBEN GUTIERREZ )

BASED UPON the Defendant’s plea of guilty and finding that there is a nexus between
the property listed below and the offense(s) to which the Defendant has pled guilty and that the
Defendant (or any combination of Defendants in this case) has or had a possessory interest or other
legal interest in the property, IT IS HEREBY ORDERED THAT:

1, The following property is forfeited to the United States pursuant to 18 U.S.C. §§
981 and 982, and/or 28 U.S.C. § 2461(c), provided, however, that forfeiture of specific assets is
subject to any and all third party petitions under 21 U.S.C. § 853(n), pending final adjudication

 

herein:

A forfeiture money judgment in the amount of $50,000, such amount constituting
the proceeds that Defendant personally obtained as a result of the offense/s to which
Defendant has pled guilty. Defendant stipulates that the Government may satisfy
the money judgment via forfeiture of proceeds and/or substitute property as defined
in 21 U.S.C. § 853(p). For purposes of forfeiture under Section 853(p), Defendant
stipulates that, as a result of acts or omissions of Defendant, one or more provisions
of Section 853(p)(1)(A)-(E) are satisfied. Further, Defendant agrees to direct the
immediate liquidation and transfer of $50,000 of the assets restrained pursuant to
the Temporary Restraining Order in WDNC Case 3:18MJ386 to the United States
Marshals Service to fully satisfy the money judgment.

. 2. If and to the extent required by Fed. R. Crim. P. 32.2(b)(6), 21 U.S.C. § 853(n),
and/or other applicable law, the United States shall publish notice and provide direct written notice
of forfeiture.

3, Pursuant to Fed. R. Crim. P. 32.2(b)(3), upon entry of this order, the United States
Attomey’s Office is authorized to conduct any discovery needed to identify, locate, or dispose of

Case 3:20-cr-00237-KDB-DCK Document 17 Filed 08/13/20 Page 1of 3

 

 
the property, including depositions, interrogatories, and requests for production of documents,
and to issue subpoenas pursuant to Fed. R. Civ. P. 45.

4, A forfeiture money judgment shall be included in the defendant’s sentence, and
the United States may take steps to collect the judgment from any property of the Defendant,
provided, the value of any forfeited specific assets shall be credited toward satisfaction of this

money judgment upon liquidation.

The parties stipulate and agree that the aforementioned asset(s) constitute property
derived from or traceable to proceeds of defendant’s crime(s) herein and are therefore subject to
forfeiture pursuant to 18 U.S.C. §§ 981 and 982, and/or 28 U.S.C. § 2461(c). The Defendant
hereby waives the requirements of Fed. R. Crim. P. 32.2 and 43(a) regarding notice of the
forfeiture in the charging instrument, announcement of the forfeiture at sentencing, and
incorporation of the forfeiture in the judgment against Defendant. If the Defendant has
previously submitted a claim in response to an administrative forfeiture proceeding regarding
any of this property, Defendant hereby withdraws that claim. If Defendant has not previously
submitted such a claim, Defendant hereby waives all right to do so.

 

WILLIAM STETZER!
‘P Y FOR THE UNITED ie :
Pail .

A [_ hve ‘Epele hie
Sal Bint AMIN BAIN-CREED ip BEYGUTIERREZ
ssistant United States Attorney hdant

4)
“4 i
“ae LO) fo cl

/, ROR HBROY, ESO.
Attorney for Defendant

MICHAEL GREENE, ESQ.
Attorney for Defendant

Signed this the 12 Gay of August, 2020

 

' Acting under authority conferred by 28 U.S.C. § 515,

Case 3:20-cr-00237-KDB-DCK Document 17 Filed 08/13/20 Page 2 of 3

 

 
{ ‘
THE MONO DAVID C. KEESLER
UNITED STATES MAGISTRATE JUDGE

Case 3:20-cr-00237-KDB-DCK Document 17 Filed 08/13/20 Page 3 of 3

 
